Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims have been renumbered as shown below:

Claim 1 is not renumbered
Claims 3 - 6 have been renumbered as claims 2 - 5 respectively
Claims 8 - 10 have been renumbered as claims 6 - 8 respectively
Claim 11 is renumbered as claim 9
Claims 13 - 16 have been renumbered as claims 10 - 13 respectively
Claims 18 - 20 have been renumbered as claims 14 - 16 respectively


Response to Arguments
Applicant’s arguments, see Remarks, filed 3/18/2021, with respect to claims 1, 11 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 11 has been withdrawn. 

Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 6/7/2021, page 7, 1st paragraph & page 8, 1st paragraph), the prior art of record, including Ghabra and Akai fail to teach or suggest:
“a controller configured to cause the power door system to perform a predetermined automated power-operated door opening sequence when the passive remote entry device signal is received and an individual is detected by the at least one vehicle-mounted user detection system in a predefined activation zone for a predetermined period of time;
wherein the predetermined automated power-operated door opening sequence is selected from the group consisting of: opening all of the power-operated doors; opening only the power- operated doors located on a side of the vehicle nearest the passive remote entry device; opening only the power-operated door nearest the passive remote entry device; opening any power-operated door adjacent to a detected individual; and combinations thereof.
Claims 1, 3 - 6, 8 - 10, 11, 13 - 16, 18 - 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/